UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 17-1832

                                   JANINE M. ORIE,
                                               Appellant

                                            v.

       DISTRICT ATTORNEY ALLEGHENY COUNTY; FRANK J. SCHERER

                              (W.D. Pa. No. 2-16-cv-00233)

                                   _______________

                      SUR PETITION FOR PANEL REHEARING
                                _______________

Present: JORDAN, BIBAS and MATEY, Circuit Judges.

       Having been submitted to the judges who participated in the decision of this Court,

it is hereby ORDERED that the petition for rehearing by the panel filed by the appellant

in the above-entitled case is GRANTED. The opinion and judgment entered on

November 6, 2019 are hereby vacated.

       As the merits panel has granted panel rehearing, no further action will be taken by

the en banc court.

                                          BY THE COURT,

                                           s/ Kent A. Jordan
                                          Circuit Judge

DATED:        December 30, 2019
SLC/cc:       James E. DePasquale, Esq.
              Frank J. Scherer, Esq.